Case: 19-30014     Document: 00515647584        Page: 1    Date Filed: 11/20/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 20, 2020
                                 No. 19-30014                      Lyle W. Cayce
                                                                        Clerk

   Katie Joseph, on behalf of The Estate of Kendole Joseph,
   Deceased; Sheresa Jackson, on behalf of her minor children, K.B.J.
   and K.A.J.,

                                                          Plaintiffs—Appellees,

                                     versus

   Damond Bartlett, Officer; Eddie Martin, Officer; Arthur
   Morvant, Officer; Thomas Thompson, Officer; Brandon
   Leduff, Officer; Duston Costa, Officer; Shannon Dugas,
   Officer; Julius Rolland, Officer; Steven Verrett, Officer;
   Robert Faison, Officer,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-5051


   Before Elrod, Willett, and Oldham, Circuit Judges.
   Don R. Willett, Circuit Judge:
         “What is the virtue of a proportional response?” an exasperated
   President Bartlet demands in a memorable scene from the first season of The
Case: 19-30014          Document: 00515647584               Page: 2       Date Filed: 11/20/2020




                                            No. 19-30014


   West Wing. 1 Anything more, the Chairman of the Joint Chiefs of Staff coolly
   advises, would be a “staggering overreaction . . . you’ll have doled out a
   $5,000 punishment for a fifty-buck crime.” 2
          For those in positions of public trust—from Commanders in Chief
   (who must “take Care that the Laws be faithfully executed” 3) to City of
   Gretna Police Officers (who “vow to protect life and property while safe
   guarding constitutional guarantees” 4)—proportional responses are good
   policy. We expect those charged with executing and enforcing our laws to
   take measured actions that ascend in severity only as circumstances require.
   A disproportionate response is unreasonable. And if it describes physical
   force inflicted by a police officer, it is unconstitutional.
          That’s the issue here: Did Gretna police officers respond “with
   measured and ascending actions that corresponded to” Kendole Joseph’s
   behavior? 5 The Plaintiffs, Joseph’s family, maintain that Joseph did not resist
   arrest, yet Officers Martin and Costa repeatedly tased and struck him, and
   nine other officers—Officers Leduff, Morvant, Thompson, Dugas, Varisco,
   Rolland, Faison, Verrett, and Bartlett—did nothing to stop the abuse. The
   officers tell another story.
          We must view the facts in the light most favorable to the nonmovants
   (here, Plaintiffs). Having done so, and based on the constitutional standard
   and the clearly established law, we conclude that Officers Martin and Costa


          1
              The West Wing: A Proportional Response (NBC television broadcast Oct. 6, 1999).
          2
              Id.
          3
              U.S. Const. art. II, § 3.
          4
             Welcome Message from the Gretna PD, Gretna Police Dep’t,
   https://www.gretnapolice.com (last visited Nov. 20, 2020).
          5
              Pratt v. Harris Cty., 822 F.3d 174, 182 (5th Cir. 2016) (internal quotation omitted).




                                                  2
Case: 19-30014       Document: 00515647584            Page: 3     Date Filed: 11/20/2020




                                       No. 19-30014


   are not entitled to summary judgment. But on this record, the nine
   “bystander officers” are, given Plaintiffs’ failure to make any arguments, and
   identify any cases, regarding clearly established law.
                                            I
                                            A
            We begin with a 10,000-foot overview of the uncontroversial facts. A
   middle-school official saw Joseph near the school acting “strange” and asked
   school resource officers to check him out. When the school resource officers
   approached, Joseph ran into a nearby convenience store and jumped behind
   the checkout counter. The school resource officers followed and made radio
   calls, stating they were pursuing a “suspicious person.” Twelve other
   officers joined them. About eight minutes after Joseph entered the store, the
   officers apprehended him and carried him to a police car, after which he
   became unresponsive and was taken to the hospital, where he died two days
   later.
            The parties dispute what Joseph did and said during the eight-minute
   encounter in the store and what the officers saw, heard, and knew.
            The evidence from surveillance video establishes when each officer
   entered the store and, to some degree, each officer’s location and conduct in
   the store. 6 For the most part, Joseph cannot be seen in the video.
                                            B
            We now proceed through the facts in detail, including the disputed



            6
            The relevant videos are here: http://www.ca5.uscourtsgov/opinions/pub/19/19-
   30014-chan3.mp4; http://www.ca5.uscourts.gov/opinions/pub/19/19-30014-chan4.mp4;
   https://www.ca5.uscourts.gov/opinions/pub/19/19-30014-chan6.mp4; https://www.ca5.
   uscourts.gov/opinions/pub/19/19-30014-TaserCamVideo.mp4; http://www.ca5.uscourt
   s.gov/opinions/pub/19/19-30014-chan9.mp4.




                                            3
Case: 19-30014           Document: 00515647584                  Page: 4   Date Filed: 11/20/2020




                                             No. 19-30014


   facts, considering each officer’s actions independently. 7 We draw these facts
   from the record, prioritizing the video evidence. 8 We view the facts and draw
   reasonable inferences in the light most favorable to Plaintiffs. 9 “In qualified
   immunity cases,” which often involve competing versions of events, we take
   “the plaintiff’s version of the facts,” unless that version “is blatantly
   contradicted by the record, so that no reasonable jury could believe it.” 10




           7
             Darden v. City of Fort Worth stated, “In cases where the defendants have not acted
   in unison, ‘qualified immunity claims should be addressed separately for each individual
   defendant.’” 880 F.3d 722, 731 (5th Cir. 2018). To the extent that this could be read as
   suggesting that collective analysis is appropriate for defendants acting in unison, we don’t
   read it that way. After all, Darden relies on authority explicitly stating that a district court
   erred by “consider[ing] the officers’ actions collectively because it found they acted in
   unison.” Meadours v. Ermel, 483 F.3d 417, 421 (5th Cir. 2007). In any event, Plaintiffs do
   not argue that the officers acted in unison.
           8
             See Orr v. Copeland, 844 F.3d 484, 490 (5th Cir. 2016); Newman v. Guedry, 703
   F.3d 757, 761 (5th Cir. 2012).
           9
               Scott v. Harris, 550 U.S. 372, 378 (2007)
           10
                Id. at 378, 380; accord Orr, 844 F.3d at 490.




                                                   4
Case: 19-30014        Document: 00515647584              Page: 5       Date Filed: 11/20/2020




                                          No. 19-30014


                                                1
           We begin with the events occurring before Joseph jumped behind the
   convenience-store counter. Around lunchtime on February 7, 2017, the
   assistant principal of Gretna Middle School noticed a “strange guy” standing
   outside the gate of the school and contacted Officer Thompson, a Gretna
   police officer assigned as the school resource officer. The “strange guy” was
   later identified as Kendole Joseph, a man with paranoid schizophrenia who
   had not taken his medication. The assistant principal described Joseph as
   “nervous and shaky” and reported that he “was staring,” “not walking
   straight but rather weaving,” talking to himself, saying “stuff she couldn’t
   make out,” shaking his leg, and biting his nails.
           She asked Officer Thompson and Officer Morvant, another school
   resource officer, to check Joseph out. Officer Morvant approached Joseph
   and heard him yelling, “Help me from the police.” Before Officer Morvant
   said anything, Joseph began running away from the school and pulling on the
   locked door handles of nearby cars, pleading for “help [] from the police.”
   Officer Morvant found this behavior “odd” and “erratic” and knew that
   Joseph was possibly “emotionally disturbed.” He radioed other officers in
   the area to report “a suspicious person who was fleeing.”
           Officers Martin and Leduff heard this radio transmission and spotted
   Joseph near a convenience store. They parked their marked police car, exited,
   and gave loud verbal commands for Joseph to come to them. Despite these
   commands, Joseph entered the store, and the officers followed him. 11 Officer
   Martin saw no weapon in Joseph’s hands or any indication that he had one in



           11
              For purposes of this appeal, Plaintiffs accept the district court’s determination
   that Joseph disobeyed verbal commands from Officers Martin and Leduff before entering
   the store. We observe that this fact came from Officer Leduff’s testimony.




                                                5
Case: 19-30014        Document: 00515647584              Page: 6      Date Filed: 11/20/2020




                                         No. 19-30014


   his waistband, nor did he make any threatening moves like he was reaching
   for a weapon.
           As Officer Martin entered the store, he trained his gun on Joseph, who
   was shouting, “Help me, help me somebody call the cops . . . . They’re trying
   to kill me.” When Officer Martin instructed Joseph to get on the ground,
   Joseph jumped over the checkout counter. 12
                                               2
           The convenience-store manager, who was behind the counter at the
   time, testified that Joseph looked scared and immediately “went face down.”
   Once on the ground, Joseph covered his face with his hands and assumed the
   fetal position. Seconds later, Officers Martin and Leduff followed Joseph
   over the counter. Officer Martin, weighing 300 pounds, immediately placed
   his full weight onto Joseph, who was still lying on the floor with his legs bent
   toward his chest. Officer Leduff began holding Joseph’s upper body down.
   Officer Morvant entered the store next, briefly stopped to look over the
   counter, then walked behind the counter and began holding Joseph’s lower
   body down. Officer Thompson then entered, followed by Officer Dugas, and
   both observed Joseph and the officers from the front side of the counter. At
   that point, approximately thirty seconds after Officer Martin jumped over the
   counter, he ordered Joseph to put his hands behind his back and deployed his
   taser for eleven seconds. Meanwhile, Officers Thompson and Dugas walked
   around the counter and continued observing from behind the counter. Officer
   Dugas handed a baton to Officer Martin, who jabbed it downward, striking
   Joseph at least twice with the pointed end.



           12
             For purposes of this appeal, Plaintiffs accept the district court’s determination
   that Joseph disobeyed the command to get on the ground. We observe that this fact came
   from Officer Martin’s testimony.




                                               6
Case: 19-30014     Document: 00515647584           Page: 7   Date Filed: 11/20/2020




                                    No. 19-30014


          A few seconds later, Officers Varisco, Costa, and Rolland entered the
   store, followed shortly by Officer Faison. Officers Varisco and Faison
   observed from the front side of the counter, and Officers Costa and Rolland
   walked behind the counter. Officer Varisco reached over to offer his taser to
   the officers behind the counter. Officer Costa briefly observed from behind
   the counter, then entered the scrum, holding Joseph’s lower body down. At
   that point, Officer Morvant left the scrum and made his way to the front side
   of the counter, where he continued to observe. Officer Rolland continued to
   observe from behind the counter.
          Officer Verrett then entered the store. Two seconds later, Officer
   Martin deployed his taser again, for three seconds. A few seconds later,
   Officer Bartlett entered the store and began to observe from the front side of
   the counter. Officers Faison and Verrett walked behind the counter and
   observed from there.
          Officers Martin, Thompson, Dugas, and Costa began attempting to
   drag Joseph from the narrower area behind the counter to the wider area, on
   the path to the door.
          Officer Costa then kicked Joseph twelve to thirteen times while
   holding onto the counter. During this time, Officer Verrett entered the
   scrum. Officer Martin then punched Joseph in the head three times. Officers
   Martin, Thompson, Dugas, Costa, Faison, and Verrett resumed their efforts
   to drag Joseph toward the wider area, while Officer Leduff observed. Once in
   the wider area, Officer Martin punched Joseph in the face three times. Officer
   Bartlett then jumped over the counter and began holding Joseph down.
   Seconds later, Officer Costa punched Joseph in the head six times.
          Three-and-a-half minutes after Officer Costa’s last strike, Officers
   Martin, Costa, and Verrett placed Joseph in handcuffs and leg shackles.
   Officers Martin, Verrett, Rolland, and Varisco carried him, face down, to




                                         7
Case: 19-30014         Document: 00515647584               Page: 8      Date Filed: 11/20/2020




                                          No. 19-30014


   Officer Martin’s patrol car. There, all officers except Officer Thompson
   placed Joseph feet-first in the car and pulled him “across the seat from the
   other side, bent his legs up, and shut the doors with [Joseph] in a prone
   position on the seat facedown.” Joseph became unresponsive, at which point
   medical personnel, who had arrived on the scene before Joseph was carried
   out of the store, examined him for the first time. They performed CPR and
   took Joseph to the hospital, where he died from his injuries two days later.
                                                 3
           In total, Joseph endured twenty-six blunt-force injuries to his face,
   chest, back, extremities, scrotum, and testes. Throughout the eight-minute
   encounter, Joseph was on the ground, experiencing acute psychosis, and
   continuously yelling. Officer Bartlett recalled Joseph “yelling random
   things” and pleading for someone to “call the police.” Officer Faison and
   the store manager recalled him pleading for someone to “call the real
   police.” Officer Leduff recalled Joseph calling for his mother and “saying all
   types of things,” including that he was “about to be killed.” The store
   manager recalled Joseph calling out for his mother and repeatedly yelling,
   “My name is Kendole Joseph,” and “I do not have a weapon.”
                                                II
           Joseph’s family sued for violations of Joseph’s Fourth Amendment
   rights, bringing excessive-force claims against Officers Martin and Costa and
   failure-to-intervene claims against Officers Leduff, Morvant, Thompson,
   Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett.13 All officers moved
   for summary judgment, invoking qualified immunity.




           13
             Not at issue in this appeal, Plaintiffs also brought state law claims and claims for
   unconstitutional deliberate indifference to medical needs.




                                                 8
Case: 19-30014          Document: 00515647584             Page: 9       Date Filed: 11/20/2020




                                           No. 19-30014


          The district court determined that genuine disputes of material fact
   exist as to whether Joseph actively resisted arrest during the encounter, and
   whether and when the officers became aware that Joseph was experiencing a
   mental-health crisis. Specifically, the parties dispute the points at which
   Joseph was on his stomach, back, and side. They also dispute the extent to
   which Joseph struggled against the officers, and the extent to which Joseph
   was physically able to comply with the officers’ orders about putting his
   hands behind his back and rolling over. They dispute what the officers saw,
   heard, and knew—about Joseph’s condition and about the actions of their
   fellow officers. And they dispute the cause of Joseph’s death.
          The district court concluded that, construing all facts and inferences
   in favor of Plaintiffs, the record supports the following account: Once behind
   the counter, Joseph immediately dropped into the fetal position, with his
   hands over his face. The officers then pinned him to the floor, rendering him
   incapable of complying with orders to put his hands behind his back and roll
   over. Joseph did not strike, kick, or threaten any officer, nor did he try. He
   squirmed, wiggled, and flailed at times, and he gave no struggle at other
   times. No officer attempted to negotiate with Joseph or otherwise de-escalate
   the encounter. No officer attempted to intervene, despite seeing and hearing
   Officers Martin and Costa tase, jab, punch, and kick Joseph, while he was
   pinned to the ground and experiencing a mental-health crisis. Joseph died
   from his injuries.
          The district court concluded that the officers violated Joseph’s
   Fourth Amendment rights in a manner prohibited by clearly established law,
   and that the officers were not entitled to qualified immunity. The court thus
   denied summary judgment. 14


          14
               Joseph v. Doe, No. 17-5051, 2019 WL 95467, at *16 (E.D. La. Jan. 3, 2019).




                                                 9
Case: 19-30014         Document: 00515647584              Page: 10   Date Filed: 11/20/2020




                                           No. 19-30014


                                                III
          Our review involves multiple legal standards, corresponding to
   qualified immunity, summary judgment, interlocutory review of qualified
   immunity denials, and the Fourth Amendment. The intersection of these
   standards gets tricky, so we address each in turn, starting with qualified
   immunity.
          As a theoretical backdrop, the doctrine of qualified immunity attempts
   to balance two competing societal interests: “the need to hold public officials
   accountable when they exercise power irresponsibly and the need to shield
   officials from harassment, distraction, and liability when they perform their
   duties reasonably.” 15 These interests are distilled into a legal standard, an
   affirmative defense, that shields public officials sued in their individual
   capacities “from liability for civil damages insofar as their conduct does not
   violate clearly established statutory or constitutional rights of which a
   reasonable person would have known.” 16
          In practice, applying that standard involves significant departures
   from the norms of civil litigation—particularly summary-judgment norms. 17
   Qualified immunity changes the nature of the summary-judgment burden,
   how and when the burden shifts, and what it takes to satisfy the burden.
          A plaintiff suing for a constitutional violation has the ultimate burden
   to show that the defendant violated a constitutional right—that is, the
   plaintiff must make this showing whether or not qualified immunity is


          15
               Pearson v. Callahan, 555 U.S. 223, 231 (2009).
          16
               Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
          17
              See generally Alan K. Chen, The Burdens of Qualified Immunity: Summary
   Judgment and the Role of Facts in Constitutional Tort Law, 47 Am. U. L. Rev. 1 (1997)
   (discussing theoretical and practical problems with synthesizing qualified immunity and
   summary judgment).




                                                 10
Case: 19-30014          Document: 00515647584               Page: 11         Date Filed: 11/20/2020




                                            No. 19-30014


   involved. 18 But when qualified immunity is involved, at least in this circuit, a
   plaintiff has the additional burden to show that the violated right was “clearly
   established” at the time of the alleged violation. 19
           This expanded substantive burden isn’t the only special feature of
   qualified immunity. Burden shifting changes, too. Under the ordinary
   summary-judgment standard, the party who moves for summary judgment
   bears the initial burden to show “that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” 20
   The movant satisfies this burden by showing that a reasonable jury could not
   find for the nonmovant, based on the burdens that would apply at trial. 21 For
   a defendant, this means showing that the record cannot support a win for the
   plaintiff—either because the plaintiff has a failure of proof on an essential
   element of its claim or because the defendant has insurmountable proof on
   its affirmative defense to that claim. 22 The defendant can show this by


           18
             At the pleading stage, the plaintiff must allege facts that demonstrate unlawful
   conduct; at the judgment stage, the plaintiff must show proof of such facts. Pearson, 555
   U.S. at 232 (distinguishing the plaintiff’s burden under Rules 12(b)(6) and (c) versus Rules
   50 and 56).
           19
                See Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011) (en banc).
            The First, Second, Third, Fourth, Ninth, and D.C. Circuits place the burden on
   the defendant, while the Fifth, Sixth, Seventh, Tenth, and Eleventh Circuits place it on the
   plaintiff. Kenneth Duvall, Burdens of Proof and Qualified Immunity, 37 S. Ill. U. L.J. 135,
   145 (2012). In the Fourth Circuit, the defendant has the burden to show that the law was
   clearly established, and the plaintiff has the burden to show violation of a constitutional
   right. Id. In the Eighth Circuit, the opposite rule applies. Id.
           20
                Fed. R. Civ. P. 56(a).
           21
                Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
           22
              Chaplin v. NationsCredit Corp., 307 F.3d 368, 372 (5th Cir. 2002) (“[I]f the
   movant bears the burden of proof on an issue because as a defendant he is asserting an
   affirmative defense, he must establish beyond peradventure all of the essential elements of
   the defense to warrant judgment in his favor.” (alterations omitted) (quotation omitted)).




                                                  11
Case: 19-30014          Document: 00515647584               Page: 12          Date Filed: 11/20/2020




                                            No. 19-30014


   introducing undisputed evidence or by “pointing out . . . an absence of
   evidence to support the [plaintiff’s] case.” 23 If the defendant succeeds on
   that showing, the burden shifts to the plaintiff to demonstrate that there is a
   genuine issue of material fact and that the evidence favoring the plaintiff
   permits a jury verdict in the plaintiff’s favor. 24
           But that changes with qualified immunity. When a public official
   makes “a good-faith assertion of qualified immunity,” that “alters the usual
   summary-judgment burden of proof, shifting it to the plaintiff to show that
   the defense is not available.” 25 In other words, to shift the burden to the
   plaintiff, the public official need not show (as other summary-judgment
   movants must) an absence of genuine disputes of material fact and
   entitlement to judgment as a matter of law. 26
           Once the burden is on the plaintiff, things briefly sound familiar again:
   The plaintiff must show that there is a genuine dispute of material fact and
   that a jury could return a verdict entitling the plaintiff to relief for a
   constitutional injury. That would be the same if the plaintiff did not face
   qualified immunity. But, to overcome qualified immunity, the plaintiff’s
   version of those disputed facts must also constitute a violation of clearly
   established law. This requires the plaintiff to “identify a case”—usually, a
   “body of relevant case law”—in which “an officer acting under similar
   circumstances . . . was held to have violated the [Constitution].” 27 While



           23
                Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 325 (1986).
           24
                Lyons v. Katy Indep. Sch. Dist., 964 F.3d 298, 302 (5th Cir. 2020).
           25
                Orr, 844 F.3d at 490.
           26
                King v. Handorf, 821 F.3d 650, 653–54 (5th Cir. 2016).
           27
             District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (first quoting Mullenix v.
   Luna, 136 S. Ct. 305, 308 (2015), then quoting White v. Pauly, 137 S. Ct. 548, 552 (2017)).




                                                  12
Case: 19-30014          Document: 00515647584               Page: 13       Date Filed: 11/20/2020




                                             No. 19-30014


   there need not be “a case directly on point,” the unlawfulness of the
   challenged conduct must be “beyond debate.” 28 This leaves the “rare”
   possibility that, in an “obvious case,” analogous case law “is not needed”
   because “the unlawfulness of the [challenged] conduct is sufficiently clear
   even though existing precedent does not address similar circumstances.” 29
           Moving from the bar to the bench, qualified immunity similarly
   changes the court’s normal task on summary judgment. A court decides
   whether summary judgment is appropriate by “view[ing] the facts in the light
   most favorable to the nonmoving party and draw[ing] all reasonable
   inferences in its favor” (so far normal), then determining whether the
   plaintiff can prove a constitutional violation (still normal) that was clearly
   established (not normal). 30
           Things change for appellate courts, too—we review earlier than we
   otherwise would, and we review less than we otherwise would. An official
   who unsuccessfully moves for summary judgment on qualified-immunity
   grounds may immediately appeal the denial of qualified immunity, which
   would otherwise not be final and appealable. 31 An official can take multiple
   immediate appeals because the official can raise qualified immunity at any
   stage in the litigation—from Rule 12(b)(6) motions to dismiss, to Rule 12(c)
   motions for judgment on the pleadings, to Rule 56 motions for summary



           28
                Id. (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)).
           29
                Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004) (per curiam)).
           30
              Deville v. Marcantel, 567 F.3d 156, 164 (2009) (per curiam); see also Tolan v.
   Cotton, 572 U.S. 650, 656–57 (2014) (instructing courts to rely on the plaintiff’s version of
   the facts when evaluating clearly established law).
           31
               Mitchell v. Forsyth, 472 U.S. 511, 526, 530 (1985) (“The entitlement is an
   immunity from suit rather than a mere defense to liability; and like an absolute immunity, it
   is effectively lost if a case is erroneously permitted to go to trial.”).




                                                   13
Case: 19-30014          Document: 00515647584               Page: 14       Date Filed: 11/20/2020




                                            No. 19-30014


   judgment, to Rule 50(b) post-verdict motions for judgment as a matter of
   law—and continue to raise it at each successive stage. 32
           Our review is de novo, as summary-judgment review usually is. 33 But
   we only review a denial of summary judgment based on qualified immunity
   “to the extent that it turns on an issue of law.” 34 Both steps—the
   constitutional merits and the “clearly established law” inquiry—are
   questions of law. That means we do not second-guess the district court’s
   determination that there are genuine disputes of material fact, as we
   otherwise might. 35 When the district court identifies a factual dispute, as it
   did here, we consider only whether the district court correctly assessed “the
   legal significance” of the facts it “deemed sufficiently supported for
   purposes of summary judgment.” 36 But we do not evaluate whether the
   district court correctly deemed the facts to be “sufficiently supported”; that
   is, whether the “evidence in the record” would permit “a jury to conclude
   that certain facts are true.” 37 In short, we may evaluate whether a factual
   dispute is material (i.e., legally significant), but we may not evaluate whether
   it is genuine (i.e., exists). 38


           32
              See Behrens v. Pelletier, 516 U.S. 299, 309 (1996); Carroll v. Ellington, 800 F.3d
   154, 167 (5th Cir. 2015).
           33
                Haggerty v. Tex. S. Univ., 391 F.3d 653, 655 (5th Cir. 2004).
           34
             Mitchell, 472 U.S. at 530; Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en
   banc); King, 821 F.3d at 653; Wyatt v. Fletcher, 718 F.3d 496, 503 (5th Cir. 2013).
           35
              E.g., Garcia v. Prof’l Contract Servs., Inc., 938 F.3d 236, 244 (5th Cir. 2019)
   (holding that there was a genuine issue of fact after evaluating the plaintiff’s evidence).
           36
             Cole v. Carson, 935 F.3d 444, 452 (5th Cir. 2019) (en banc) (“We lack jurisdiction
   to resolve the genuineness of any factual disputes . . . .” (quoting Lytle v. Bexar Cty., 560
   F.3d 404, 408 (5th Cir. 2009))).
           37
                Id.
           38
                Melton, 875 F.3d at 261.




                                                  14
Case: 19-30014          Document: 00515647584               Page: 15         Date Filed: 11/20/2020




                                             No. 19-30014


                                                  IV
           While we have discretion to leapfrog the merits and go straight to
   whether the alleged violation offended clearly established law, 39 we think it
   better to address both steps in order to provide clarity and guidance for
   officers and courts. 40 We consider first the excessive-force claims against
   Officers Martin and Costa. We then address the claims against Officers
   Leduff, Morvant, Thompson, Dugas, Varisco, Rolland, Faison, Verrett, and
   Bartlett.




           39
                See Pearson, 555 U.S. at 236; Mullenix, 136 S. Ct. at 308.
           40
              For years, our court has found value in addressing the constitutional merits to
   develop robust case law on the scope of constitutional rights. For instance, shortly after
   Pearson was decided, our en banc court chose to address the First Amendment merits even
   though a majority of the court concluded that the defendants had not violated clearly
   established law. See Morgan, 659 F.3d at 395 (Elrod, J., writing for the majority in part and
   dissenting in part) (holding, for the majority, that discriminating against student speech on
   the basis of religious viewpoint violated the First Amendment and concluding, in dissent,
   that the right was clearly established). We have found the merits analysis particularly
   appropriate in Fourth Amendment cases, which frequently involve qualified immunity. See
   Trent v. Wade, 776 F.3d 368, 377 (5th Cir. 2015) (citing Plumhoff v. Rickard, 572 U.S. 765,
   774 (2014) (addressing the merits for the benefit of “developing constitutional precedent”
   in Fourth Amendment law, “an area that courts typically consider in cases in which the
   defendant asserts a qualified immunity defense”)). The big-picture takeaway:
           Forgoing a knotty constitutional inquiry makes for easier sledding, no
           doubt. But the inexorable result is “constitutional stagnation”—fewer
           courts establishing law at all, much less clearly doing so. Section 1983
           meets Catch-22. Plaintiffs must produce precedent even as fewer courts
           are producing precedent. Important constitutional questions go
           unanswered precisely because no one’s answered them before. Courts
           then rely on that judicial silence to conclude there’s no equivalent case on
           the books. No precedent = no clearly established law = no liability. An
           Escherian Stairwell. Heads government wins, tails plaintiff loses.
   Zadeh v. Robinson, 928 F.3d 457, 479–80 (5th Cir. 2019) (Willett, J., concurring in part and
   dissenting in part) (footnote omitted).




                                                   15
Case: 19-30014          Document: 00515647584                 Page: 16       Date Filed: 11/20/2020




                                              No. 19-30014


                                                   A
                                                    1
           The constitutional provision governing the claims against Officers
   Martin and Costa is the Fourth Amendment, which protects the right to be
   free from excessive force during a seizure. 41 A violation of this right occurs
   when a seized person suffers an injury that results directly and only from a
   clearly excessive and objectively unreasonable use of force. 42 Determining
   whether force was excessive or unreasonable is a “necessarily fact-intensive”
   and case-specific inquiry. 43 The test for reasonableness is “not capable of
   precise definition or mechanical application.” 44 But in Graham v. Connor, the
   Supreme Court outlined a few considerations that inform the need for force:
   (1) the severity of the crime at issue, (2) whether the suspect posed an
   immediate threat to the safety of officers or others, and (3) whether the
   suspect was actively resisting arrest or attempting to evade arrest by flight.45
   We review these considerations “from the perspective of a reasonable officer
   on the scene, rather than with the 20/20 vision of hindsight.” 46




           41
                Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).
           42
              Id. at 628. The Fourth Amendment’s “objectively unreasonable” analysis does
   not collapse with clearly established law’s reasonableness inquiry, such that one
   reasonableness inquiry covers both bases. Saucier v. Katz, 533 U.S. 194, 205–06 (2001),
   overruled on other grounds by Pearson, 555 U.S. at 236. Reasonableness plays two distinct
   roles, informing the Fourth Amendment merits (was the use of force reasonable?) and the
   clearly established law (was the officer’s understanding of his authority to use force
   reasonable?). Id.
           43
                Poole, 691 F.3d at 628 (quotation omitted).
           44
                Graham v. Connor, 490 U.S. 386, 396 (1989).
           45
                Id.; see also Tennessee v. Garner, 471 U.S. 1, 8–9 (1985).
           46
                Graham, 490 U.S. at 396.




                                                   16
Case: 19-30014          Document: 00515647584                 Page: 17    Date Filed: 11/20/2020




                                               No. 19-30014


           And we “must assess not only the need for force, but also ‘the
   relationship between the need and the amount of force used.’” 47 The timing,
   amount, and form of a suspect’s resistance are key to determining whether
   the force used by an officer was appropriate or excessive. 48 While “a
   suspect’s refusal to comply with instructions” may indicate that physical
   force is justified, officers must also select the appropriate “degree of force.” 49
   To stay within constitutional bounds, an officer must use force “with
   measured and ascending actions that correspond[] to [a suspect’s] escalating
   verbal and physical resistance.” 50 Therefore, force may be less justified or
   unjustified when a suspect engages in “passive resistance,” as opposed to
   “active resistance.” 51 As to a passively resisting suspect, an officer does not
   take measured and ascending action by “immediately resort[ing] to taser and
   nightstick without attempting to use physical skill, negotiation, or even
   commands.” 52


           47
                Deville, 567 F.3d at 167 (quotation omitted).
           48
              See id.; accord Curran v. Aleshire, 800 F.3d 656, 661 (5th Cir. 2015) (“A suspect’s
   active resistance is a key factor in the Fourth Amendment’s ‘objective reasonableness’
   test.”). See also Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 277 (5th Cir. 2015)
   (“[A]n exercise of force that is reasonable at one moment can become unreasonable in the
   next if the justification for the use of force has ceased.” (quoting Lytle, 560 F.3d at 413)).
           49
                Deville, 567 F.3d at 167–68.
           50
                Poole, 691 F.3d at 629 (quotation omitted).
           51
              See Deville, 567 F.3d at 167 (concluding that officers unreasonably broke the
   driver’s side window to extract a driver whose “resistance was, at most, passive in that she
   merely refused to leave her grandchild and exit the vehicle until [her husband] came to get
   the child”). Compare Trammell v. Fruge, 868 F.3d 332, 341 (5th Cir. 2017) (stating that
   “force is not justified” for passive resistance), with Hanks v. Rogers, 853 F.3d 738, 743, 746
   (5th Cir. 2017) (concluding that “a blow to [the suspect’s] upper back or neck” was
   unreasonable when the suspect resisted only passively by not immediately obeying the
   officer’s order to kneel).
           52
           Newman, 703 F.3d at 763; accord Brothers v. Zoss, 837 F.3d 513, 520 (5th Cir. 2016)
   (“[W]e have placed weight on the quickness with which law enforcement personnel have




                                                    17
Case: 19-30014       Document: 00515647584              Page: 18       Date Filed: 11/20/2020




                                         No. 19-30014


           Here, the district court treated the excessive-force claims as brought
   against only Officers Martin and Costa. The court determined that the
   parties had agreed that only Officers Martin and Costa—and not the
   “bystander officers,” Officers Leduff, Morvant, Thompson, Dugas, Varisco,
   Rolland, Faison, Verrett, and Bartlett—had exerted constitutionally relevant
   force against Joseph. The court then analyzed each Graham factor. The first
   factor (the severity of the crime) weighed heavily in Joseph’s favor, the court
   concluded, because “it is undisputed that [Joseph] had not committed and
   was not committing any crime.” Specifically, the court recounted that the
   radio transmission by Officer Morvant, which Officers Martin and Costa
   both testified they heard, contained no indication that Joseph was suspected
   of criminal activity, was armed, or posed a threat to himself or others. 53
           For the second factor (whether the suspect posed an immediate
   threat) the court determined that, in the light most favorable to Plaintiffs,
   Joseph presented “no immediate threat to the safety of the officers or
   others.” Specifically, Officers Martin and Costa knew Joseph was
   experiencing a mental-health crisis because they could perceive that he was
   scared and they could hear him yelling unusual, irrational statements, like
   asking for his mother and for somebody to call the real police. Officers Martin
   and Costa knew Joseph was unarmed because he yelled that, too; plus, no
   officer observed a weapon or an indication of a weapon. Officers Martin and
   Costa saw Joseph on the floor, having “assumed a fetal, or defensive,
   position” and knew he presented no threat to the store manager behind the


   escalated from negotiation to force.” (citing Newman, 703 F.3d at 763; Deville, 567 F.3d at
   167–68)).
           53
              Officer Leduff, who heard the radio transmission, recalled Officer Morvant
   stating that the school official had reported “a subject,” “coming on and off the property”
   and that the subject “took off” down the street after Officer Morvant “tried to talk to the
   guy.”




                                               18
Case: 19-30014         Document: 00515647584                Page: 19       Date Filed: 11/20/2020




                                            No. 19-30014


   counter. The court found this version of the facts consistent with the video
   evidence. So, the second factor weighed in Joseph’s favor, as Plaintiffs’
   version of the facts showed that Joseph presented no more of a threat than
   the inherent threat posed by “virtually all arrestees.” 54
          For the third factor (whether the suspect was actively resisting or
   evading arrest) the court concluded that, construing the facts and inferences
   in favor of Plaintiffs, Joseph did not try to flee and did not resist arrest, at
   least not actively. Specifically, although Joseph may have disobeyed officer
   commands by entering the store, Joseph did not attempt to leave the store.
   Rather, he immediately dropped onto the floor in the fetal position. Joseph
   did not attempt to strike any officer; he flailed his legs and wiggled his body
   but made no contact with any officer. This version of the facts, the district
   court ascertained, was consistent with the video evidence. What is more, the
   district court observed, the video suggested that Joseph was not struggling
   against the officers at all “[f]or substantial portions” of the encounter.
          Evaluating the relationship between the need for force and the amount
   of force used, the court determined that Officers Martin and Costa failed to
   employ measured and ascending action by “immediately resort[ing] to force,
   without any attempt to de-escalate the volatile situation” or “negotiate,”
   “despite their knowledge that [Joseph] was mentally disturbed.” The court
   further determined that the degree of force was excessive because Officers
   Martin and Costa “pin[ned] him to the floor”; Officer Martin “tased him
   twice, beat him with a baton,” and “punched him in the head”; and Officer
   Costa punched him and “kicked him in the groin and elsewhere on the
   body.” The district court concluded that on Plaintiffs’ version of the facts,
   Officers Martin and Costa had violated Joseph’s Fourth Amendment rights


          54
               See Poole, 691 F.3d at 639 (Elrod, J., concurring in part and dissenting in part).




                                                  19
Case: 19-30014         Document: 00515647584               Page: 20        Date Filed: 11/20/2020




                                           No. 19-30014


   by applying excessive force. The district court then denied summary
   judgment as to all officers.
           On appeal, the officers argue first that the district court
   inappropriately relied on the complaint rather than on the evidence. A court
   may not rely on mere factual allegations in an unverified complaint to make
   summary-judgment rulings. 55 But the district court here relied on the parties’
   statements of material facts and video footage, and the court’s record
   citations reflect that it also relied on depositions, exhibits, and other materials
   expressly allowed under Federal Rule of Civil Procedure 56(b)(1). The
   officers attempt to rebut the facts and inferences favorable to Plaintiffs with
   their own testimony, but that does not entitle them to summary judgment.
           Second, the officers argue that it is immaterial whether Joseph
   attempted to strike or kick an officer, resisted only passively, or was
   experiencing mental-health problems. They argue that they took measured
   and ascending actions corresponding to the threat that Joseph posed by
   fleeing, ignoring their commands, and struggling against them, while the
   store manager was nearby. To be sure, the legal significance of an officer’s
   awareness of a suspect’s mental health is murky. 56 We need not enter that


           55
                Fed. R. Civ. P. 56(c).
           56
              In 2015, the Supreme Court found that clearly established law as of 2008 did not
   require officers to accommodate a suspect’s mental illness: “If anything, the opposite may
   be true.” City & Cty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1775, 1778 (2015) (first citing Bates
   v. Chesterfield Cty., 216 F.3d 367, 372 (4th Cir. 2000) (“Knowledge of a person’s disability
   simply cannot foreclose officers from protecting themselves, the disabled person, and the
   general public.”), then citing Sanders v. Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007)
   (same), and then citing Menuel v. Atlanta, 25 F.3d 990 (11th Cir. 1994) (upholding use of
   deadly force to try to apprehend a mentally ill man who had a knife and was hiding behind
   a door)).
           Not long ago, in Cole, we took “no position on the public policy issues of the day
   regarding policing and the mentally ill.” 935 F.3d at 457 (5th Cir. 2019) (Elrod, J.,
   concurring). But see id. at 468 (Jones, J., dissenting) (evaluating the suspect’s mental




                                                 20
Case: 19-30014        Document: 00515647584               Page: 21       Date Filed: 11/20/2020




                                          No. 19-30014


   thicket today, however, for two reasons. First, the parties did not cite any
   authority here or in the district court to explain how Joseph’s mental health
   affects the legal analysis. We will not decide the issue in the first instance
   without the benefit of briefing or the district court’s analysis.
           Second, resolving the issue would not change our conclusion in this
   case. If Joseph was not actively resisting, Officers Martin and Costa inflicted
   force beyond what the Fourth Amendment permits, regardless of whether
   they also knew about Joseph’s mental-health status. The district court found
   that genuine factual disputes exist as to whether, how, and when Joseph
   resisted or was subdued. We cannot second-guess the existence of those
   factual disputes. The video does not discredit Plaintiffs’ view of the facts:
   Officer Martin saw Joseph jumping over the counter at a spot past the clerk’s
   location, immediately taking the fetal position, and giving no resistance other
   than flailing his arms and legs; and, having entered the store later, Officer
   Costa saw Joseph maintain that state. And the officers cite no authority to
   support their contention that disputed facts demonstrating a suspect’s



   distress among other threats to officer safety); id. at 475–76 (Ho & Oldham, JJ., dissenting)
   (similar).
            The Tenth Circuit considers mental illness within the third Graham factor, as to
   resistance. See Perea v. Baca, 817 F.3d 1198, 1204 (10th Cir. 2016) (“It is not reasonable for
   an officer to repeatedly use a taser against a subdued arrestee they know to be mentally ill,
   whose crime is minor, and who poses no threat to the officers or others.”).
           The Ninth Circuit says it diminishes the government’s interest in using force,
   making force less reasonable. See Vos v. City of Newport Beach, 892 F.3d 1024, 1034 (9th Cir.
   2018); accord Bryan v. MacPherson, 630 F.3d 805, 829 (9th Cir. 2010).
            The Fourth and Sixth Circuits say that “officers who encounter an unarmed and
   minimally threatening individual who is ‘exhibiting conspicuous signs that he is mentally
   unstable’ must ‘de-escalate the situation and adjust the application of force downward.’”
   Estate of Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 900 (4th Cir. 2016)
   (alterations omitted) (quoting Martin v. City of Broadview Heights, 712 F.3d 951, 962 (6th
   Cir. 2013)).




                                                21
Case: 19-30014           Document: 00515647584              Page: 22       Date Filed: 11/20/2020




                                             No. 19-30014


   resistance are legally irrelevant—indeed, the cases uniformly treat a
   suspect’s resistance as material. 57
           Force must be reduced once a suspect has been subdued. 58 Notably,
   “subdued” does not mean “handcuffed.” If the suspect lacks any means of
   evading custody—for example, by being pinned to the ground by multiple
   police officers—force is not justified. 59 So even if Joseph failed to comply and
   struggled against the officers at certain points throughout the encounter, that
   resistance did not justify force indefinitely.
           And summary judgment is inappropriate when the timing of the
   officer’s force may or may not have corresponded to the timing of the
   suspect’s resistance. For an officer’s force to be reasonable, it must be
   commensurate with the suspect’s level of contemporaneous, active
   resistance. In Curran, the district court determined that the suspect had in
   fact “battered” the officer before the officer “slammed” Curran’s head into
   a wall. 60 However, because the district court concluded that there was a fact
   dispute over how much time passed between the suspect’s actions and the
   officer’s use of force, we declined to grant summary judgment for the
   officer. 61 As we recognized in that case, if enough time had lapsed that it was



           57
                E.g., Deville, 567 F.3d at 167; Poole, 691 F.3d at 629; Newman, 703 F.3d at 763.
           58
                See, e.g., Cooper v. Brown, 844 F.3d 517, 524 (5th Cir. 2016); Carroll, 800 F.3d at
   178.
           59
              See Cooper, 844 F.3d at 524 (finding excessive force when officer did not release
   his police dog’s bite until after handcuffing the suspect because the suspect was unarmed,
   in a trash bin, and physically unable to evade custody); Ramirez v. Martinez, 716 F.3d 369,
   378 (5th Cir. 2013) (finding that tasing was excessive force when a suspect pulled his arm
   away before the officer had finished handcuffing him).
           60
                800 F.3d at 660–61.
           61
                Id. at 663.




                                                  22
Case: 19-30014          Document: 00515647584                 Page: 23     Date Filed: 11/20/2020




                                               No. 19-30014


   obvious that the suspect was no longer resisting, the officer’s force could not
   have been reasonable. 62 The timing and amount of resistance are “key.” 63
           The remainder of the officers’ brief essentially asks us to reconsider
   the district court’s factual determinations, which we may not do. 64
           Viewing the facts in the light most favorable to Plaintiffs, we agree
   with the district court’s weighing of factors. We hold that, if a jury found
   those facts to be true, Officers Martin and Costa violated Joseph’s right to be
   free from excessive force during a seizure by failing to employ a measured
   and ascending response to the threat Joseph posed. Though Joseph was not
   suspected of committing any crime, 65 was in the fetal position, and was not
   actively resisting, Officers Martin and Costa inflicted twenty-six blunt-force
   injuries on Joseph and tased him twice, all while he pleaded for help and
   reiterated that he was not armed. Officers Martin and Costa are not entitled
   to summary judgment on the constitutional merits.
           Here, Plaintiffs may not be able to prove their claims, and the officers
   may well prevail at trial. But our task at this stage is to ascertain whether,
   viewing all facts and drawing all reasonable inferences in Plaintiffs’ favor,
   there exist genuine disputes of material fact that a jury should suss out. Based
   on the record before us and our standard of review at this stage, there are
   genuine disputes of material fact, meaning that Plaintiffs are entitled to make



           62
                Id. at 661; accord Mason, 806 F.3d at 277.
           63
                Curran, 800 F.3d at 661.
           64
                See Melton, 875 F.3d at 261.
           65
               Plaintiffs argue that any resistance Joseph exhibited was lawful because he was
   resisting an unlawful arrest. The district court did not address this argument. We decline
   to address it in the first instance because, whether or not Joseph had a legal justification for
   resisting, on Plaintiffs’ version of the facts, his resistance was at most passive.




                                                   23
Case: 19-30014         Document: 00515647584                Page: 24   Date Filed: 11/20/2020




                                           No. 19-30014


   their best case to a jury. If, that is, they can also demonstrate these facts
   amount to a violation of clearly established law, which we confront next.
                                                 2
          On Plaintiffs’ facts, Officers Martin and Costa violated Joseph’s
   Fourth Amendment rights. But that does not defeat qualified immunity.
   Plaintiffs must also demonstrate that the law was “clearly established”—
   that, as of February 7, 2017, the date of their encounter with Joseph, any
   reasonable officer would have known that Officer Martin’s and Officer
   Costa’s behavior was unlawful. 66
          Decades ago, Graham clearly established that the use of force is
   contrary to the Fourth Amendment if it is excessive under objective
   standards of reasonableness. 67 But aside from “rare,” “obvious” cases, the
   allegedly violated right cannot be defined at this level of generality to
   overcome a qualified-immunity defense. In theory, “[i]t could plausibly be
   asserted that any violation of the Fourth Amendment is ‘clearly established,’
   since it is clearly established that the protections of the Fourth Amendment
   apply to the actions of police.” 68 So instead, to protect the desired balance at
   which the qualified-immunity doctrine aims, “the right allegedly violated
   must be defined at the appropriate level of specificity.” 69
          The Supreme Court has explained that for a court to deny qualified
   immunity based on “clearly established” law, “existing precedent must have




          66
               Saucier, 533 U.S. at 199.
          67
               Id. at 201–02.
          68
               Wilson v. Layne, 526 U.S. 603, 615 (1999).
          69
               Id.




                                                24
Case: 19-30014          Document: 00515647584               Page: 25        Date Filed: 11/20/2020




                                             No. 19-30014


   placed the statutory or constitutional question beyond debate.” 70 In other
   words, existing precedent must “squarely govern[]” the specific facts at
   issue, such that only someone who is “plainly incompetent” or who
   “knowingly violates the law” would have behaved as the official did. 71
   Because this “specificity” “is ‘especially important in the Fourth
   Amendment context,’” the Supreme Court has “stressed the need to
   ‘identify a case where an officer acting under similar circumstances . . . was
   held to have violated the Fourth Amendment.’” 72
           In this case, the district court found that a genuine dispute exists such
   that, under Plaintiffs’ version of the facts, Officers Martin and Costa used
   force in a manner that violated clearly established law. The district court
   undertook the clearly established law analysis itself, as Plaintiffs had twice
   failed to identify a case putting the officers on notice that their conduct was
   unconstitutional. The court had ordered supplemental briefing specifically
   identifying this failure, giving Plaintiffs a second chance. Plaintiffs urged that
   this was an obvious case, but the court did not adopt that reasoning.
           The officers ask us to reverse on grounds of clearly established law,
   again arguing that the officers’ actions were justified because Joseph was
   struggling and noncompliant. We have no more ability to review these factual
   disputes as to clearly established law than we did as to the constitutional
   merits—which is to say, none.
           The officers also ask us to reverse because the district court did not
   hold Plaintiffs to their burden to identify an analogous case, and this is not


           70
                White, 137 S. Ct. at 551 (quoting Mullenix, 136 S. Ct. at 308).
           71
                Mullenix, 136 S. Ct. at 310 (quotation and alterations omitted).
           72
             Wesby, 138 S. Ct. at 590 (first quoting Mullenix, 136 S. Ct. at 308, then quoting
   White, 137 S. Ct. at 552).




                                                   25
Case: 19-30014          Document: 00515647584              Page: 26       Date Filed: 11/20/2020




                                            No. 19-30014


   the rare obvious case for which no similar case is needed. Plaintiffs now argue
   that Newman, Deville, and Darden clearly established that “two taser strikes,
   baton strikes, punches to the head, and kicks to the groin and elsewhere” was
   excessive force because Joseph “engaged in no violence, committed no
   crime, caused no harm, surrendered into the fetal position behind a store
   counter, and . . . at all times presented with psychological disorientation.”
           The standard for obviousness is sky high, and this case does not meet
   it. We have nothing approaching the clarity we have perceived in other
   obvious cases. For example, we found that it was obviously unconstitutional
   for an officer to shoot—without warning, despite an opportunity to warn—a
   suspect who was pointing a gun to his own head and did not know the officer
   was there. 73 We explained that it was an obvious case because Tennessee v.
   Garner prohibits the use of deadly force without an immediate threat and
   without a warning when one is feasible. 74
           In another case, we found that an officer obviously did not have
   reasonable suspicion to detain a man based on the following: The man briefly
   looked around a car in a well-lit parking lot, turned to get into another car,
   noticed the officer, got into that other car, and began to drive. 75 The man
   exhibited no headlong flight or evasive behavior, and the officer had no prior
   tip or other information providing a reason to suspect the man of criminal
   activity. 76



           73
             Cole, 935 F.3d at 453. Though, for what it’s worth, that case was not obvious to
   the seven (of eighteen) members of our en banc court who wrote and joined the five
   dissenting opinions.
           74
                Id.
           75
                Alexander v. City of Round Rock, 854 F.3d 298, 305 (5th Cir. 2017).
           76
                Id.




                                                  26
Case: 19-30014            Document: 00515647584               Page: 27       Date Filed: 11/20/2020




                                               No. 19-30014


             Here, the parties agree that the officers became involved because the
   assistant middle-school principal expressed concerns about Joseph being
   near the school. The parties agree that Joseph ran from the officers and
   disobeyed commands. The parties dispute how, if, and when Joseph resisted
   during the encounter in the store. The district court declined to find this case
   was obvious, and we are not persuaded otherwise.
             Therefore, we must “identify a case where an officer acting under
   similar        circumstances . . . was        held    to    have     violated   the   Fourth
   Amendment.’” 77 While we needn’t limit our analysis to the cases cited by
   Plaintiffs, 78 we must explain why the cases we identify prohibited the
   challenged conduct in this case. 79
             Surveying the state of the law as of February 7, 2017, we conclude that
   analogous facts from Newman v. Guedry, Ramirez v. Martinez, and Cooper v.
   Brown provided notice to any reasonable officer that it was unconstitutional
   to tase and strike Joseph as Officers Martin and Costa did here.
             In Newman, we held that officers violated the Fourth Amendment by
   repeatedly striking and tasing an individual who “committed no crime, posed
   no threat to anyone’s safety, and did not resist the officers or fail to comply
   with a command.” 80 There, officers had pulled over a car for a minor traffic


             77
                  Wesby, 138 S. Ct. at 590 (quoting White, 137 S. Ct. at 552).
             78
             Inadequate briefing can cause parties to forfeit claims and arguments, but we
   must apply settled case law. See Elder v. Holloway, 510 U.S. 510, 516 (1994) (“A court
   engaging in review of a qualified immunity judgment should [] use its full knowledge of its
   own and other relevant precedents.” (internal quotation and alteration omitted)).
             79
              The Supreme Court recently reversed a denial of qualified immunity because the
   court “made no effort to explain how that case law prohibited [the defendant’s] actions in
   this case.” City of Escondido v. Emmons, 139 S. Ct. 500, 503–04 (2019). As the Court put it,
   “That is a problem under our precedents.”
             80
                  703 F.3d at 764.




                                                    27
Case: 19-30014          Document: 00515647584       Page: 28   Date Filed: 11/20/2020




                                     No. 19-30014


   violation and asked the driver to step out of the car. 81 As the officers
   attempted to handcuff the driver based on an outstanding warrant,
   Newman—a passenger, suspected of no wrongdoing himself—stepped out
   of the car. Although he did not follow the officers’ instructions to stay in the
   car, he turned his body toward the car, placed his hands flat on the roof of the
   car, and urged the driver to “chill out,” all the while his hands raised and
   palms open. 82 Backup officers arrived, instructed Newman to move to the
   rear of the car, and conducted a protective pat-down search. 83 Newman
   claimed that during the pat down, the officer’s hand lingered on his crotch
   for “an uncomfortable length of time,” prompting Newman to make an off-
   color remark. 84 The officer pushed Newman forward onto the car and
   another officer came over to assist, pushing Newman further onto the car and
   striking him with his baton. 85 When Newman stepped back after the blow,
   one officer struck him repeatedly on the arm and thigh with a baton and the
   other officer tased him three times. 86
          The officers claimed that their behavior was objectively reasonable
   because Newman had resisted search and arrest, had struggled, had been
   noncompliant, and had reached for his waistband. 87 But Newman’s evidence
   contradicted all of this, and the video evidence did not prove or disprove
   either party’s version of the facts. And we noted that, even if Newman



          81
               Id. at 759.
          82
               Id.
          83
               Id. at 759–60.
          84
               Id. at 760.
          85
               Id.
          86
               Id.
          87
               Id. at 762.




                                             28
Case: 19-30014          Document: 00515647584       Page: 29   Date Filed: 11/20/2020




                                     No. 19-30014


   “struggle[d]” by pushing himself off from the car and back into the officers,
   after being struck ten times, this type of “struggle” “did not rise to the level
   of ‘active resistance.’ ” 88 We further explained that “the officers
   immediately resorted to taser and nightstick without attempting to use
   physical skill, negotiation, or even commands.” 89 Therefore, we held, the
   officers responded disproportionately to the threat and applied excessive
   force in violation of the Fourth Amendment.
          Here, as in Newman, Joseph was not suspected of committing a crime.
   He was not armed. Even if he disobeyed officer commands, on Plaintiffs’
   version of the facts he offered no active resistance. And, according to
   Plaintiffs, Officer Martin immediately resorted to physical force, including
   use of a taser and a baton, and he and Officer Costa resorted to punches and
   kicks without attempting negotiation.
          In Ramirez v. Martinez, construing the disputed facts in the plaintiff’s
   favor, we found that officers exerted force in violation of the Fourth
   Amendment by immediately tasing and forcing to the ground a person whose
   only resistance was merely failing to comply with orders to put his hands
   behind his back, and pulling his arm away when an officer grabbed his hand. 90
   We concluded that he posed so little threat that tasing him before he was
   handcuffed was excessive; tasing him after he was “handcuffed and subdued
   while lying face down on the ground” was even more so. 91
          In this case, Plaintiffs’ view of the facts shows that Joseph resisted, at
   most, passively, by disobeying similar orders and pulling away from the


          88
               Id. at 763.
          89
               Id.
          90
               716 F.3d at 378.
          91
               Id. at 379.




                                          29
Case: 19-30014          Document: 00515647584             Page: 30      Date Filed: 11/20/2020




                                           No. 19-30014


   officers. Plus, the district court concluded that, at points, he was not resisting
   at all, meaning that, at points, he was subdued and no force was justified. Yet,
   Officer Martin immediately applied significant physical force by pinning him
   down, tasing him, and jabbing him with a baton, and Officers Martin and
   Costa continued applying force by punching and kicking him, even while he
   was subdued and not resisting. While the officers maintain that Joseph was
   resisting, the video does not preclude the possibility that he wasn’t.
   Construing all facts and inferences in the light most favorable to Plaintiffs,
   Joseph remained on the ground, in the fetal position, resisting intermittently
   and passively, if at all.
           And in Cooper v. Brown, we concluded that an officer inflicted
   excessive force by declining to release his police dog’s bite until after he had
   handcuffed the suspect. 92 True, the force in this case was non-canine. But as
   we have explained, the “[l]awfulness of force . . . does not depend on the
   precise instrument used to apply it.” 93 The pertinent fact in Cooper is that the
   officer encountered the suspect cornered, in a small “cubbyhole” for storing
   trash bins. This location, combined with the dog physically keeping him from
   going anywhere, left the suspect with no meaningful way to evade police
   custody. 94
           Similarly, here, Joseph was cornered behind the counter and would
   have had to get past as many as a dozen police officers in order to leave the
   store. As in Cooper, Joseph was unarmed and the officers had no indication
   that he was. Yet, viewing the evidence in the light most favorable to Plaintiffs,



           92
                844 F.3d at 526.
           93
                Newman, 703 F.3d at 763.
           94
              Cooper, 844 F.3d at 526 (citing Campbell v. City of Springboro, 700 F.3d 779, 789
   (6th Cir. 2012)).




                                               30
Case: 19-30014         Document: 00515647584               Page: 31      Date Filed: 11/20/2020




                                            No. 19-30014


   Officers Martin and Costa “increased the force applied at the same time the
   threat presented by [the suspect] decreased” by the presence of additional
   officers in the store and Joseph’s waning resistance. 95
          Pratt v. Harris County provides a helpful counterexample. 96 In Pratt,
   officers came upon a car in a ditch and observed the suspect, Pratt, “running
   in circles, imitating a boxer.” 97 Pratt then began approaching the officers,
   coming within five to seven feet of them. The officers’ initial response to the
   threat of an approaching suspect was unholstering their tasers and instructing
   Pratt to stop. Instead of stopping, Pratt ran away. So, as an escalated response
   to escalated resistance, one officer deployed his taser. But Pratt kept running.
   Because Pratt was still resisting, the officer deployed his taser two more
   times, to no avail. Pratt kept running. So another officer deployed his taser,
   this time successfully ending Pratt’s flight but not his resistance.
          Pratt struggled against the officers who attempted to handcuff him,
   such that they could only secure one of his arms in the cuffs. So Pratt was
   tased again. Eventually, Pratt claimed, “okay, okay, I’ll quit. . . . I’ll stop
   fighting.” 98 Officers then successfully handcuffed Pratt and began walking
   him toward the patrol car. A few steps into the journey, Pratt reignited his
   resistance and broke free of the officer’s grip. Another officer “returned
   Pratt to the ground,” where Pratt began kicking the officers—one officer was
   struck twice in the groin. 99 In response to Pratt’s escalating resistance, the
   officers handcuffed his ankles. Still, the officers were not able to control him,


          95
               Id. at 525 (quoting Edwards v. Shanley, 666 F.3d 1289, 1296 (11th Cir. 2012)).
          96
               822 F.3d 174 (5th Cir. 2016).
          97
               Id. at 178 (alteration omitted).
          98
               Id.
          99
               Id.




                                                  31
Case: 19-30014          Document: 00515647584               Page: 32       Date Filed: 11/20/2020




                                             No. 19-30014


   so they tased Pratt once more. This time, the taser’s leads directly contacted
   Pratt’s body, and the officers were able to get control of Pratt’s legs and roll
   him onto his stomach. One officer also placed his knee on Pratt’s back to keep
   him under control, at which point Pratt responded, “Ok[ay] I quit. I’m
   done.” 100 Pratt was then hog-tied (with Pratt still on his stomach, the
   handcuffs around his wrists were connected to the handcuffs around his
   ankles) until EMS arrived. 101
           We concluded that the officers’ actions did not amount to excessive
   force because “the officers responded with measured and ascending actions
   that corresponded to Pratt’s escalating verbal and physical resistance.” 102
   For instance, we highlighted that the officers did not deploy their tasers “as
   the first method to gain Pratt’s compliance.” 103 Each escalating use of force
   was in direct response to Pratt’s escalating resistance. The officers asked
   Pratt to comply and warned him multiple times, which Pratt ignored. Under
   these circumstances, the officers’ force was constitutional. 104



           100
                 Id.
           101
               Id. at 178–79. Tragically, Pratt died the next day. His autopsy concluded that the
   cause of death was “best classified as ‘UNDETERMINED’” as the effect of Pratt’s
   ingestion of cocaine and ethanol could not be “definitively separate[d]” from the other
   possible contributing factors, such as Pratt’s car accident, altercations, tasing, and hog-
   tying. Id. at 179.
           102
                 Id. at 182 (internal quotation and alteration omitted).
           103
                 Id.
           104
                Id. at 184. Similarly, in Williams v. City of Cleveland, officers offered repeated
   warnings to the suspect that he would be tased if he continued resisting arrest. 736 F.3d 684
   (5th Cir. 2013) (per curiam). The suspect continued resisting, and he was tased. The
   suspect continued to resist, and even reached for one officer’s taser, so he was tased again.
   Id. at 686. The officers warned. The suspect disobeyed. Only then did the officers use force.
   The suspect increased his resistance. And only then did the officers use more force. A
   proportionate, constitutional response.




                                                   32
Case: 19-30014        Document: 00515647584              Page: 33       Date Filed: 11/20/2020




                                          No. 19-30014


           The stark contrast between the facts of Pratt and this case emphasize
   that the behavior of Officers Martin and Costa was clearly unconstitutional.
   On Plaintiffs’ facts, as Joseph lay on the floor behind the convenience-store
   counter in the fetal position, repeatedly asking for help and exclaiming that
   he was not armed, Officer Martin did not request compliance or warn Joseph
   before tasing him, using his baton on him, or punching him. Officer Costa did
   not command or warn Joseph before kicking or punching him. Officers
   Martin and Costa did not reserve their tasings, punches, and kicks as
   responses to active resistance. They put force first. The evidence here
   permits a finding that—unlike the proportionately responding officers in
   Pratt and, instead, like the disproportionately responding officers in Newman,
   Ramirez, and Cooper—Officers Martin and Costa violated clearly established
   law by failing to attempt less forceful alternatives and by continuing to inflict
   force despite Joseph committing no crime, posing no threat, and giving no
   active resistance.
           As the district court did, we find further confirmation that we have
   correctly ascertained the clearly established law as of February 7, 2017,
   because a number of our opinions released after February 7, 2017, conclude
   that these principles were the clearly established law by 2013. 105



           105
               The district court also discussed Hanks, a case that described the clearly
   established law as of February 26, 2013. 853 F.3d at 747–49 (citing Deville, 567 F.3d at 168;
   Poole, 691 F.3d at 631). Same for Trammell, which described clearly established law as of
   January 21, 2013. 868 F.3d at 341–43 (citing Goodson v. City of Corpus Christi, 202 F.3d 730,
   733–34, 740 (5th Cir. 2000); Newman, 703 F.3d at 763; Deville, 567 F.3d at 168; Poole, 691
   F.3d at 629).
            The district court also considered some of our unpublished opinions, which cannot
   clearly establish the law but can illustrate or “guide us to such authority,” by “restating
   what was clearly established in precedents they cite or elsewhere.” Marks v. Hudson, 933
   F.3d 481, 486 (5th Cir. 2019); see also Delaughter v. Woodall, 909 F.3d 130, 140 (5th Cir.
   2018). The court reviewed Doss v. Helpenstell, 626 F. App’x 453 (5th Cir. 2015), Keele v.




                                                33
Case: 19-30014            Document: 00515647584         Page: 34      Date Filed: 11/20/2020




                                         No. 19-30014


           We encountered a scenario like this in Darden v. City of Fort Worth,
   requiring us to describe the law that was clearly established as of May 16,
   2013. 106 There, while executing a search warrant, one officer threw to the
   ground and twice tased a suspect who was not resisting arrest. 107 And another
   officer kicked, punched, and choked the suspect, and then forced him into a
   prone position. 108 We held that, viewing the facts in Darden’s favor, both
   officers violated clearly established law because any reasonable officer would
   know that “a constitutional violation occurs when an officer tases, strikes, or
   violently slams an arrestee who is not actively resisting arrest.” 109 As the
   district court did in this case, we observed in Darden that a jury could
   ultimately determine that the suspect was in fact resisting arrest or
   disobeying commands. 110 And under those alternative facts, the officers’
   force may have been reasonable under the Fourth Amendment and
   reasonable under the clearly established law. 111 Yet, a genuine dispute of
   material fact existed, meaning that a jury could also find facts demonstrating
   the opposite. Therefore, the officers were not entitled to qualified immunity
   at the summary-judgment stage. 112




   Leyva, 69 F. App’x 659 (5th Cir. 2003), and Galvan v. City of San Antonio, 435 F. App’x
   309 (5th Cir. 2010).
           106
               880 F.3d at 731 (citing Ramirez, 716 F.3d at 377–78; Newman, 703 F.3d at 762–
   63; Bush v. Strain, 513 F.3d 492, 501 (5th Cir. 2008)).
           107
                 Id.
           108
                 Id. at 732.
           109
              Id. at 731 (citing Ramirez, 716 F.3d at 377–78; Newman, 703 F.3d at 762–63; and
   Bush, 513 F.3d at 501).
           110
                 Id. at 732.
           111
                 See id. at 731.
           112
                 Id. at 731–32.




                                              34
Case: 19-30014        Document: 00515647584               Page: 35        Date Filed: 11/20/2020




                                           No. 19-30014


           Darden announced no new rule; it reaffirmed an already-existing one.
   Darden repeated what had long been established in our circuit: Officers
   engage in excessive force when they physically strike a suspect who is not
   resisting arrest. For us to say that the unlawfulness of such conduct wasn’t
   clearly established in 2017, despite the fact that Darden said it was clearly
   established in 2013, would flout precedent and our rule of orderliness. 113
           In sum, viewing the facts in Plaintiffs’ favor, Officer Martin struck,
   punched, and tased Joseph, while Officer Costa repeatedly kicked and
   punched him—twenty-six blunt-force strikes and two rounds of tasing in
   total. All the while, Joseph was facedown in the fetal position, not suspected
   of committing any crime, not posing a threat to officers or others, and not
   actively resisting arrest. Officers Martin and Costa did not respond to Joseph
   with measured and ascending force that corresponded to his resistance. If
   Plaintiffs’ facts are true, the actions of Officers Martin and Costa were
   disproportionate to the situation, in violation of the Fourth Amendment and
   the clearly established law. And thus, Officers Martin and Costa are not
   entitled to qualified immunity at this stage.
                                                 B
                                                 1
           Officers Costa and Martin were not the only officers at the scene.
   Roughly a dozen police officials stood around and behind the checkout
   counter observing the use of force against Joseph, and not one attempted to
   stop Officers Martin and Costa from applying the force they did. The officers



           113
              See, e.g., Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008)
   (“It is a well-settled Fifth Circuit rule of orderliness that one panel of our court may not
   overturn another panel’s decision, absent an intervening change in the law, such as by a
   statutory amendment, or the Supreme Court, or our en banc court.”).




                                                 35
Case: 19-30014          Document: 00515647584              Page: 36       Date Filed: 11/20/2020




                                            No. 19-30014


   facing bystander liability claims are Officers Leduff, Morvant, Thompson,
   Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett. 114
           An officer is liable for failure to intervene when that officer: (1) knew
   a fellow officer was violating an individual’s constitutional rights, (2) was
   present at the scene of the constitutional violation, (3) had a reasonable
   opportunity to prevent the harm but nevertheless, (4) chose not to act. 115
   Bystander liability requires more than mere presence in the vicinity of the
   violation; “we also consider whether an officer ‘acquiesced in’ the alleged
   constitutional violation.” 116
           The district court denied qualified immunity to the “bystander
   officers,” determining that the officers’ only argument against bystander
   liability depended on whether Officers Martin and Costa committed an
   underlying constitutional violation. 117 The district court did not separately
   analyze the constitutional merits and the clearly established law. Before us,
   neither party engages in a separate analysis for each officer, as qualified
   immunity requires, and neither party briefed the clearly established law. As




           114
                 Again, we consider the actions of each officer individually. Darden, 880 F.3d at
   731.
           115
                 Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013).
           116
              Id. at 647 (alteration omitted) (quoting Hale v. Townley, 45 F.3d 914, 919 (5th
   Cir. 1995)).
           117
               The district court also stated that Officers Leduff, Morvant, Thompson, Dugas,
   Varisco, Rolland, Faison, Verrett, and Bartlett were not entitled to summary judgment on
   the excessive-force claims, even though the court expressly analyzed excessive force only
   as to Officers Martin and Costa. We dispose of the claims against Officers Leduff, Morvant,
   Thompson, Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett using only the
   framework of bystander liability.




                                                  36
Case: 19-30014        Document: 00515647584                Page: 37        Date Filed: 11/20/2020




                                           No. 19-30014


   we did above, we will address the constitutional merits and then the clearly
   established law. 118
           We start by discarding non-starter arguments, one on each side. The
   officers again argue that the district court inappropriately relied on the
   complaint. Asked and answered. And Plaintiffs contend that the officers
   forfeited their argument that the record lacks evidence to support bystander
   liability. Plaintiffs note that the district court did not specifically address any
   no-evidence argument, but that does not conclusively show forfeiture. And
   at summary judgment, the officers argued that the “plaintiffs cannot prove
   any defendant failed to intervene because no defendant was aware that any
   other officer was violating JOSEPH’S constitutional rights.” We needn’t
   dwell on forfeiture further.
           Next, the officers argue that they could not have known a
   constitutional violation was occurring because the district court could not
   definitively answer whether Officers Costa and Martin had in fact violated
   Joseph’s constitutional rights. But the district court was not incapable of
   determining whether a constitutional violation occurred; at this stage in the


           118
               Here, we part ways with the concurring opinion, which would avoid the
   constitutional merits on bystander liability because “it is plain that a constitutional right is
   not clearly established.” Post, at 1 (quoting Pearson, 555 U.S. at 237). But usually, courts
   rely on Pearson when the lack of clearly established law is plain upon an examination of
   cases that arguably clearly establish the law. That is not our decision here—there is no
   clearly established law because Plaintiffs fail to identify any case, not because we reach any
   conclusion on any cases that could arguably clearly establish the law.
           And there are cases in this circuit holding that officers who fail to intervene in the
   unconstitutional force of other officers can be liable in certain circumstances. E.g., Hale, 45
   F.3d at 919 (affirming denial of summary judgment because of a factual dispute over
   whether bystander officers should have intervened instead of laughing and yelling
   encouragements); Carroll, 800 F.3d at 178–79 (denying qualified immunity because of a
   factual dispute over whether the bystander officer was present while other officers
   continued to inflict force on a subject who was already subdued).




                                                 37
Case: 19-30014       Document: 00515647584          Page: 38   Date Filed: 11/20/2020




                                     No. 19-30014


   litigation, that was not the district court’s job. Rather, the district court
   properly declined to resolve genuine, material factual disputes—that is the
   jury’s job. When the jury has decided these factual disputes, then and only
   then can it be determined whether Officers Martin and Costa violated the
   Constitution.
          The fact that there are competing narratives means only that, at this
   stage in the litigation, either narrative is possible. It does not mean that the
   officers saw nothing. If the jury agrees with Plaintiffs, then Officers Martin
   and Costa inflicted unconstitutional force, so Officers Leduff, Morvant,
   Thompson, Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett saw
   conduct that violated the Constitution. If the jury agrees with the officers,
   then Officers Martin and Costa did not inflict unconstitutional force, so
   Officers Leduff, Morvant, Thompson, Dugas, Varisco, Rolland, Faison,
   Verrett, and Bartlett saw conduct that did not violate the Constitution.
          Finally, the officers argue that there was no time or opportunity for
   them to intervene and that they could not perceive what Officers Martin and
   Costa were doing. But these arguments fall into the category of factual
   disputes that a jury must decide. The parties tell vastly different stories of
   what happened, and the video evidence exposes, rather than expunges, the
   disputed facts.
          The video shows Officer Leduff positioned near Joseph’s head for
   most of the encounter, at times holding Joseph down. It shows Officer
   Morvant observing the encounter from behind and in front of the counter,
   also holding Joseph down at times. It shows Officer Dugas observing from
   both sides of the counter and handing Officer Martin the baton. It shows
   Officer Varisco observing from both sides and on top of the counter, at one
   point offering his taser to Officer Martin. It shows Officers Thompson,
   Faison, Rolland, and Verrett observing the encounter from behind and in




                                         38
Case: 19-30014            Document: 00515647584            Page: 39        Date Filed: 11/20/2020




                                            No. 19-30014


   front of the counter, assisting with holding Joseph down or dragging Joseph
   toward the more open area behind the counter. It shows Officer Bartlett
   observing from in front of the counter, then jumping over the counter to hold
   Joseph down.
            As reflected in the following table, not every officer could have
   observed every infliction of force but, viewing the video in the light most
   favorable to Plaintiffs, every officer could have observed some of it:
     Force Martin Leduff Morvant Thompson Dugas Varisco Costa Rolland Faison          Verrett Bartlett
     Tase 1 MA OHD OHD                   O       NP      NP     NP     NP      NP      NP      NP
     Baton  MA OHD OHD                   O     Supply     O     O       O      NP      NP      NP
                                                baton
     Tase 2 MA OHD             O      OHD       OHD Offer OHD           O      O      OHD        O
                                                        taser
     Costa OHD OHD             O      OHD       OHD       O     MA      O      O        O        O
     kicks
     Martin MA       O         O      OHD       OHD       O    OHD      O     OHD     OHD        O
    punches
       1
     Martin MA       O         O      OHD       OHD       O    OHD      O     OHD     OHD        O
    punches
       2
     Costa OHD       O         O      OHD       OHD       O     MA      O     OHD     OHD      OHD
    punches
    KEY: MA = main actor; O = observed; OHD = observed, held down; NP = not present

            We may not disregard Plaintiffs’ version of the facts unless it is
   “blatantly contradicted by the record, so that no reasonable jury could
   believe it.” 119 And there is no such contradiction here. The video evidence
   does not eliminate Plaintiffs’ narrative that the officers knew excessive force
   was being applied, had the opportunity to try to stop it, and did not. If the
   jury found those facts to be true, then Officers Leduff, Morvant, Thompson,
   Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett: (1) knew Officers
   Martin and Costa were violating Joseph’s constitutional rights, (2) were



            119
                  Scott, 550 U.S. at 380.




                                                 39
Case: 19-30014          Document: 00515647584              Page: 40   Date Filed: 11/20/2020




                                            No. 19-30014


   present at the scene of that constitutional violation, (3) had a reasonable
   opportunity to prevent the harm, but (4) chose not to act. 120
          Officers Leduff, Morvant, Thompson, Dugas, Varisco, Rolland,
   Faison, Verrett, and Bartlett have raised no argument that defeats Plaintiffs’
   claim that they violated Joseph’s Fourth Amendment rights by failing to
   intervene. They are not entitled to summary judgment on the constitutional
   merits.
                                                 2
          But, again, that does not defeat qualified immunity. Plaintiffs have the
   burden to demonstrate that the law was “clearly established”—that, as of
   February 7, 2017, the date of their encounter with Joseph, any reasonable
   officer would have known that the Constitution required them to
   intervene. 121 And we cannot deny qualified immunity without identifying a
   case in which an officer acting under similar circumstances was held to have
   violated the Fourth Amendment, and without explaining why the case clearly
   proscribed the conduct of that individual officer.
          Plaintiffs do not identify a single case to support the argument that any
   reasonable officer would have known to intervene under these
   circumstances. We make no comment on whether Plaintiffs could have done
   so—the record in this case simply shows that they have not done so. In fact,
   they do not make any arguments as to the clearly established law. Nor do they
   argue that this case is obvious as to these nine officers. The officers don’t
   identify cases or make arguments either, but that is not their burden.




          120
                Whitley, 726 F.3d at 646.
          121
                Saucier, 533 U.S. at 199.




                                                40
Case: 19-30014        Document: 00515647584               Page: 41       Date Filed: 11/20/2020




                                          No. 19-30014


           As we noted, Plaintiffs made the same mistake for the clearly
   established law proscribing the conduct of Officers Martin and Costa. The
   district court pointed out this shortcoming and gave Plaintiffs a second
   chance in supplemental briefing. Plaintiffs did not fix it; the district court
   fixed it for them.
           But the district court did not fix it here. The court did not assess the
   clearly established law applicable to the nine other officers. The Supreme
   Court strictly enforces the requirement to identify an analogous case and
   explain the analogy. 122 With no briefing and no district-court analysis to
   review, we cannot justify a denial of qualified immunity on the grounds that
   clearly established law shows that every officer acted unconstitutionally in
   this case. Officers Leduff, Morvant, Thompson, Dugas, Varisco, Rolland,
   Faison, Verrett, and Bartlett are entitled to qualified immunity and summary
   judgment.
                                                V
           We are entitled to count on law enforcement to use no more force than
   necessary. And we are entitled to enforce that standard as a matter of
   constitutional law when officers fail to honor it.
           The factual disputes that remain in this case are not just genuine, they
   are material, meaning that Plaintiffs are entitled to put their evidence against
   Officers Martin and Costa before a jury. Viewing the facts in Plaintiffs’ favor,
   a reasonable jury could find that Joseph was not actively resisting arrest, and
   that Officers Martin and Costa immediately, repeatedly inflicted significant
   physical force. This permits a finding that Officers Martin and Costa failed



           122
                See Cole, 935 F.3d at 473 (Ho & Oldham, JJ., dissenting) (noting thirteen cases
   in the last sixteen years in which the Supreme Court applied the “extraordinary remedy of
   a summary reversal” to correct failures to identify clearly established law with specificity).




                                                41
Case: 19-30014     Document: 00515647584           Page: 42   Date Filed: 11/20/2020




                                    No. 19-30014


   to use measured and ascending force commensurate with Joseph’s
   resistance, and therefore used excessive force in violation of the Fourth
   Amendment and in violation of the clearly established law.
          And, while Plaintiffs meet half their burden to prove that genuine
   disputes of material fact exist as to whether Officers Leduff, Morvant,
   Thompson, Dugas, Varisco, Rolland, Faison, Verrett, and Bartlett violated
   Joseph’s constitutional rights, halfway is not good enough. Plaintiffs fail to
   meet their burden to show that Officers Leduff, Morvant, Thompson, Dugas,
   Varisco, Rolland, Faison, Verrett, and Bartlett violated clearly established
   law.
          We DISMISS the appeal to the extent it challenges the district
   court’s factfinding. We AFFIRM the denial of summary judgment as to
   Officers Martin and Costa. We REVERSE the denial of summary judgment
   as to Officers Leduff, Morvant, Thompson, Dugas, Varisco, Rolland, Faison,
   Verrett, and Bartlett.




                                        42
Case: 19-30014     Document: 00515647584            Page: 43    Date Filed: 11/20/2020




                                     No. 19-30014


   Andrew S. Oldham, Circuit Judge, concurring in the judgment.
          I agree with the majority that police officers cannot beat an unresisting
   man. See Newman v. Guedry, 703 F.3d 757 (5th Cir. 2012). Under circuit prec-
   edent, that’s enough to send Officer Costa and Officer Martin to trial.
          I also agree with the majority that an absence of clearly established law
   entitles the “bystander officers” to qualified immunity. Where “it is plain
   that a constitutional right is not clearly established,” the Supreme Court per-
   mits us not to reach the underlying constitutional merits. Pearson v. Callahan,
   555 U.S. 223, 237 (2009). I would accept that invitation in this case. Doing so
   seems particularly wise here because the district court did not fully resolve
   the constitutionality of each bystander officer’s conduct. And while I agree
   that “Plaintiffs fail to identify any case” to support their constitutional claims
   against the bystander officers, ante at 37 n.118, I think that militates in favor
   of avoiding those claims rather than adjudicating them. See Pearson, 555 U.S.
   at 239 (noting it makes sense to skip the constitutional merits where “the
   briefing of constitutional questions is woefully inadequate”).




                                          43